Citation Nr: 0611860	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  96-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for a cervical 
spine disability, evaluated as 20 percent disabling prior to 
June 14, 2004, and as 50 percent disabling since that date, 
to include a separate 20 percent evaluation for radiculopathy 
of the left upper extremity and a separate 10 percent 
evaluation for radiculopathy of the right upper extremity.  

2.  Entitlement to an initial compensable evaluation for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for traumatic arthritis of the cervical 
spine with a 10 percent evaluation and a left knee disorder, 
with a noncompensable evaluation.  Both evaluations were 
effective August 1, 1994.  

In January 1998 the Board remanded these issues for further 
development.  In a September 2002 decision the Board granted 
a 20 percent initial evaluation for a cervical spine 
disability and denied an initial compensable evaluation for 
the left knee disability.  

The veteran appealed the Board's September 2002 decision 
denying an initial evaluation in excess of 20 percent for the 
cervical spine disability and an initial compensable 
evaluation for the left knee disability to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2003 
the Court granted a joint motion to vacate the September 2002 
decision and remand the case to the Board.  The Board 
remanded it in October 2003, and in April 2005, for further 
development.  That development has been completed.  

During the pendency of the appeal, a November 2004 rating 
decision granted service connection for radiculopathy of the 
left and right upper extremities.  As these disabilities are 
neurological manifestations of the cervical spine disability, 
these evaluations are included in the veteran's claim 
regarding an increased initial evaluation.  

FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
moderate incomplete paralysis of the long thoracic nerve on 
the right, mild incomplete paralysis of all radicular groups 
on the left, and limitation of forward flexion to 25 degrees 
and combined range of motion of the cervical spine limited to 
250 degrees, without recurring attacks or incapacitating 
episodes of intervertebral disc syndrome, vertebral fracture, 
severe lumbosacral strain, or ankylosis.

2.  The veteran's left knee disability is manifested by 
complaints of grinding with full range of motion, and normal 
X-ray findings, with no subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for the veteran's cervical spine disability prior to 
June 14, 2004 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235-
5243, 5285, 5286, 5287, 5290, 5293, 5295 (2002, 2003 & 2005).  

2.  The criteria for an initial evaluation in excess of 20 
percent for radiculopathy of the left upper extremity as a 
neurological manifestation of the veteran's cervical spine 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.69, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2005).  

3.  The criteria for an initial evaluation in excess of 10 
percent for radiculopathy of the right upper extremity as a 
neurological manifestation of the veteran's cervical spine 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.69, 4.123, 4.124, 4.124a, Diagnostic Code 8519.  

4.  The criteria for a combined evaluation in excess of 50 
percent for the veteran's cervical spine disability since 
June 14, 2004, have not been met.  38 C.F.R. §§ 4.25, 4.26 
(2005).  

5.  The criteria for an initial compensable evaluation for a 
left knee disability have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

April 2004 and April 2005 VCAA letters informed the veteran 
of what information and evidence was necessary to establish 
increased evaluations for his service connected disabilities.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the April 2004 
VCAA letter stated, "If there is any other medical or lay 
evidence or information that you think will support your 
appeal, please let us know.  If the evidence or information 
is in your possession, please send it to us."  The April 
2005 VCAA letter stated, "If you have any evidence in your 
possession that pertains to your appeal, which is not already 
of record with the VA, please send it to us."  Thus, the 
veteran was adequately advised of the fourth element of the 
duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denials in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denial, 
because the VCAA did not become effective until after the 
initial decision on the claims.  In such a case, the timing 
deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  VA's 
Appeals Management Center issued a supplemental statement of 
the case that readjudicated the claims after issuance of the 
VCAA letters.  Therefore, the timing deficiency was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In regard to claims for increased initial evaluations, in 
Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  Further, the Board is 
denying higher initial ratings and, thus, there is no 
effective date to be set with regard to the denied claims.

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records have been associated 
with the claims file.  In August 2003 the veteran indicated 
that he had no further evidence to submit.  In addition, the 
veteran was afforded VA examinations in November 1994, June 
2004, and May 2005 to evaluate his disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Cervical Spine Disability

Service medical records reflect treatment for cervical pain 
in service.  Service connection for traumatic arthritis of 
the cervical spine was granted in April 1995.  

Despite the higher evaluation established in November 2004 
with the grant of separate evaluations for neurological 
manifestations of the cervical spine disability in the left 
and right upper extremities, the veteran has not been awarded 
the highest possible evaluation.  As a result, he is presumed 
to be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 30 percent evaluation is warranted for forward 
flexion of the cervical spine of 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine while a 100 percent evaluation is 
given for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
the same as that utilized in the 2002 version of Diagnostic 
Code 5293.

The amended rating criteria now define normal forward flexion 
of the cervical spine as from zero to 45 degrees, extension 
as from zero to 45 degrees, left and right lateral flexion as 
from zero to 45 degrees, and left and right lateral rotation 
as from zero to 80 degrees.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

On VA examination in November 1994, the veteran had normal 
carriage, posture, and gait.  He complained of recurrent neck 
pain and palpation of the neck revealed no muscle spasm or 
point tenderness.  Flexion was to 25 degrees, extension to 35 
degrees, lateral flexion to 40 degrees, and rotations to 55 
degrees.  The veteran underwent a neurological evaluation 
which revealed normal strength and tonus throughout the left 
upper extremity with no evidence of atrophy or fasciculation.  
Sensory examination was normal to all major modalities, with 
deep tendon reflexes 2/4 throughout.  The neurologist noted 
some evidence of an intermittent radiculopathy on the left 
side involving possibly C7, but maybe spanning C5-C8.  X-ray 
of the cervical spine revealed minor anterior spurring at C6-
7, with intervertebral disc spaces preserved.  The impression 
was minor degenerative changes in the cervical spine.  

On VA examination in June 2004 the veteran had a normal gait, 
and very clear bilateral atrophy of the supraspinatus and 
infraspinatus muscles of each scapula.  There was some 
weakness and decreased tone of the left triceps muscle.  
Range of motion was extension to a little more than 30 
degrees, bilateral rotation to 70 degrees, and decreased 
lateral flexion.  The veteran was able to touch his chin to 
his chest.  There was pain on rotation.  The examiner 
described the veteran as having very little handicap, but did 
note that repetitive lifting of weight over 10 pounds might 
increase muscle weakness.  

On neurological examination it was noted that the veteran did 
not complain of paresthesia.  Deep tendon reflexes were 
symmetrical and active, although triceps reflexes were barely 
present.  Muscle tone of the triceps muscles was 
significantly impaired and there was atrophy of the 
supraspinatus and infraspinatus muscles.  The examiner noted 
that the veteran was right handed and had decreased grip 
strength in the left hand.  The veteran seemed to have 
decreased sensitivity over the C6-7 nerve root.  The 
diagnosis was loss of muscle tone involving the right and 
left triceps muscles, with clear weakness of the interosseous 
muscles of the left hand, bilateral weakness of the serratus 
anterior muscles, and bilateral atrophy of the supraspinatus 
and infraspinatus muscles.  

MRI of the cervical spine revealed right paracentral disc 
protrusion at C5-6 and disc/spur complexes at C3-4 and C4-5 
without evidence of cord compression, deformation, or 
significant foraminal narrowing.  There was also some slight 
spondylosis at C6-7 laterally.  Nerve conduction studies were 
normal.  

On VA examination in May 2005, the veteran reported stiffness 
in the neck and stated that his symptoms were primarily 
radicular rather than neck pain.  He reported regaining 
strength in the left arm, complained of pain and tingling in 
the right shoulder and arm, but he denied numbness.  The 
veteran did not use assistive devices for walking and denied 
any incapacitating episodes requiring bed rest.  The 
veteran's daily activities were not limited by his cervical 
spine disability.  

Examination revealed no tenderness or muscles spasms.  There 
was normal lordosis of the cervical spine.  Flexion was to 45 
degrees without pain, extension to 38 degrees with slight 
pain, rotation to the left to 75 degrees without pain and 
rotation to the right to 80 degrees without pain.  Lateral 
flexion was to 30 degrees bilaterally without pain, but did 
cause a little bit of grinding.  There was no additional 
limitation in range of motion with repetitive use.  There was 
mild atrophy of the bilateral supra and infraspinatus 
muscles.  Muscle strength was 5/5 and deep tendon reflexes 
were 2+ equal and symmetrical in the upper extremities.  
There was good sensation to pinprick and light touch.  

X-ray revealed minor spurring on the anterior vertebral body 
margins at C5-6 and C6-7 with slight disc space narrowing at 
C6-7 and minor degenerative and spondylosis changes in the 
lower cervical spine.  The diagnosis was cervical spondylosis 
C5-7, disc herniation at C5-6 and minor spinal stenosis of 
C5-6 and C4-5 without evidence of cord compression or 
foraminal narrowing.  The examiner added that, with the 
normal nerve conduction studies and MRI findings, he had to 
conclude that if the veteran did have a radiculopathy, it was 
not significant and that the atrophied supra and 
infraspinatus muscles were not explained by the studies 
performed.  

Analysis

The veteran's cervical spine disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 5010.  
This diagnostic code rates traumatic arthritis, substantiated 
by X-ray findings, as degenerative arthritis based on 
limitation of motion under the diagnostic codes for the 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010-
5003.  

Limitation of motion in the cervical spine is evaluated under 
Diagnostic Code 5290 as it existed prior to the September 26, 
2003 revision.  This diagnostic code provides evaluations of 
10, 20, and 30 percent for limitation of motion of the 
cervical spine which is slight, moderate, and severe, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  The medical evidence has demonstrated moderate 
limitation of motion, as evidenced by flexion limited to 25 
degrees in November 1994, however, severe limitation of 
motion has not been demonstrated, as the combined range of 
motion of the cervical spine was 250 degrees.  In addition, 
the June 2004 VA examiner described the veteran as having 
very little handicap, and at the May 2005 VA examination, 
forward flexion was full, to 45 degrees, and combined range 
of motion of the cervical spine was 298 degrees.  Thus, 
severe limitation of motion has not been demonstrated and a 
higher evaluation under this diagnostic code is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

There is the possibility of a higher evaluation under 
Diagnostic Code 5293, rating intervertebral disc syndrome.  
However, the medical evidence has not demonstrated severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  In this regard, review of a 
November 1994 cervical spine X-ray revealed only minor 
anterior spurring at C6-7 with intervertebral disc spaces 
preserved.  The VA examiner described the degenerative 
changes in the cervical spine as minor.  In addition, the 
June 2004 MRI revealed no evidence of definite cord 
compression or significant foraminal narrowing, and in May 
2005 the veteran specifically denied any incapacitating 
episodes requiring bedrest.  Therefore, severe intervertebral 
disc syndrome has not been shown and a higher rating under 
this diagnostic code as it existed prior to the September 23, 
2002 revision, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

A higher evaluation under Diagnostic Code 5293, as revised 
September 23, 2002, would require incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks in the past 12 months.  There has been no evidence 
of any incapacitating episodes.  In fact, at his most recent 
VA examination, the veteran specifically denied bedrest 
prescribed by a physician.  Thus, incapacitating episodes 
have not been demonstrated and a higher evaluation under 
Diagnostic Code 5293, as revised September 23, 2002, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The November 2004 rating decision listed the veteran's 
cervical spine disability as  20 percent disabling under 
Diagnostic Code 5010-5295.  Diagnostic Code 5295, as it 
existed prior to the September 26, 2003 revision, provides a 
20 percent evaluation for lumbosacral strain with muscle 
spasm, on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

There is no medical evidence of lumbosacral strain, rather, 
the veteran's back disability is limited to the cervical 
spine.  Thus, a higher evaluation under this diagnostic code 
is not warranted.  Even if the veteran's back disability did 
include lumbosacral strain, the November 1994 VA examination 
noted intervertebral disc spaces to be preserved and the 
veteran to have normal carriage, posture, and gait, thus, 
there is no evidence of irregularity of joint space, listing 
of the whole spine, or abnormal mobility.  There is also no 
medical finding of a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, or loss 
of lateral motion.  Therefore, a higher evaluation under this 
diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The veteran's back disability could be evaluated subsequent 
to September 23, 2002, on the basis of its orthopedic and 
neurologic impairment.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

In a November 2004 rating decision the RO granted service 
connection and separate evaluations for radiculopathy of the 
left upper extremity, with a 20 percent evaluation, and 
radiculopathy of the right upper extremity, with a 10 percent 
evaluation, both effective June 14, 2004.  Radiculopathy in 
the left upper extremity is evaluated under Diagnostic Code 
8513, rating incomplete paralysis of all radicular groups.  
This diagnostic code provides evaluations of 20, 30, and 60 
percent for incomplete paralysis of the minor extremity which 
is mild, moderate, and severe, respectively.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8513.  

Radiculopathy in the right upper extremity is evaluated under 
Diagnostic Code 8519, which rates incomplete paralysis of the 
long thoracic nerve and provides evaluations of 0, 10, and 20 
percent mild, moderate, severe, incomplete paralysis of the 
major extremity, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8519.  

The medical evidence does not demonstrate neurological 
impairment prior to June 2004, as the November 1994 VA 
examination found normal strength and tonus throughout the 
left upper extremity with only the mention of possible C5-8 
intermittent radiculopathy, with no mention of the right 
upper extremity.  In addition, while service medical records 
reflect treatment for left C7 cervical radiculopathy, this 
was described in March 1987 as improving without pain and 
described this radiculopathy as probably due to a previously 
herniated disc at C6-7 which had been resolved with traction.  

The medical evidence since June 2004 describes no more than 
mild incomplete paralysis in the left upper extremity and 
moderate incomplete paralysis in the right upper extremity.  
In this regard, the June 2004 nerve conduction studies were 
normal and the veteran did not complain of paresthesias.  
Although the June 2004 VA examination revealed atrophy, the 
May 2005 VA examiner stated that he could not find that 
atrophy was caused by the cervical spine disability.  This VA 
examination also revealed muscle strength 5/5, deep tendon 
reflexes 2+, and intact sensation to pinprick and light touch 
throughout the upper extremities.  Therefore, as there is no 
medical evidence that the neurological impairment in the left 
upper extremity more closely approximates moderate incomplete 
paralysis, the veteran is not entitled to a higher evaluation 
for this neurological manifestation of his cervical spine 
disability.  38 C.F.R. § 4.124a, Diagnostic Code 8513. 

In addition, the regulations provide a maximum evaluation for 
neuritis without organic changes or sciatic nerve involvement 
as the evaluation for moderate incomplete paralysis.  
38 C.F.R. § 4.123.  In addition, peripheral neuralgia is 
afforded a maximum evaluation equal to that of moderate 
incomplete paralysis of the nerve involved.  38 C.F.R. 
§ 4.124.  Radiculopathy in the right upper extremity is 
currently evaluated as 10 percent disabling as moderate 
incomplete paralysis of the long thoracic nerve.  As there is 
no medical evidence of organic changes or sciatic nerve 
involvement, this is the maximum evaluation available for 
this disability.  Therefore, entitlement to a higher 
evaluation for this neurological manifestation of the 
cervical spine disability is not warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8519.   

The veteran is currently in receipt of a 20 percent 
evaluation for the orthopedic manifestation, specifically, 
limitation of motion, of his cervical spine disability.  The 
November 1994 VA examination revealed flexion to 25 degrees 
and combined range of motion of the cervical spine of 250 
degrees.  The May 2005 VA examination found flexion to 45 
degrees with combined range of motion of the cervical spine 
of 298 degrees.  Such limitation does not warrant evaluation 
in excess of 20 percent under the rating criteria as revised 
September 26, 2003 because the veteran has not demonstrated 
flexion limited to approximately 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  

A higher evaluation for the orthopedic manifestations of the 
veteran's cervical spine disability are not warranted under 
the rating criteria as they existed prior to September 26, 
2003, or as revised, as vertebral fracture, ankylosis, severe 
limitation of motion, muscle spasm, or abnormal contour have 
not been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5290 (2003); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2005).  

Because the nerve impairment in this case affects both upper 
extremities, the bilateral factor is for application.  VA 
regulation specifically mandates that when a partial 
disability results from disease or injury to both arms or 
both legs, the rating of the disabilities of the right and 
left sides are to be combined as usual, and 10 percent of the 
value is to be added (not combined), before proceeding with 
further combinations.  The bilateral factor will be applied 
to such bilateral disabilities before other combinations are 
carried out and the rating for such disabilities, including 
the bilateral factor will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26.  

When the ratings of 20 percent for neurologic impairment of 
the left upper extremity and 10 percent for impairment of the 
right upper extremity are applied to the Combined Ratings 
Table found at 38 C.F.R. § 4.25, a combined rating of 28 is 
obtained.  Ten percent of this combined rating (i.e., 2.8) is 
then added to the 28 combined rating figure, for a total of 
30.8.  This result is rounded to 31 which, then, is further 
combined with the 20 percent evaluation of the orthopedic 
symptomatology to yield a combined rating of 45 which is 
rounded up to 50 percent.  38 C.F.R. §§ 4.25, 4.26.  

In terms of functional assessment, the most recent VA 
examination contained findings that there was no additional 
limitation of motion due to pain or with repetitive use and 
the veteran reported that his daily activities were not 
limited by his cervical spine disability.  Earlier VA 
examinations do not reveal any higher level of impairment.  
Accordingly, a higher evaluation is not warranted on the 
basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45, 
4.59.

The medical evidence has not demonstrated orthopedic or 
neurological impairment as required to establish entitlement 
to an evaluation in excess of 20 percent for the veteran's 
cervical spine disability prior to June 14, 2004 or in excess 
of 50 percent since that date.  The Board finds that the 20 
percent evaluation appropriately reflects the highest level 
of disability caused by the veteran's cervical spine 
disability prior to June 14, 2004, and that the 50 percent 
evaluation reflects the highest level of disability since 
that date.  Fenderson.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

At the most recent VA examination the veteran reported no 
problems with his employment resulting from his disability, 
thus, marked interference with employment has not been shown.  
In addition, the veteran has not required any, let alone 
frequent, periods of hospitalization for his cervical spine 
disability since the grant of service connection.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 20 percent for a cervical spine 
disability prior to June 14, 2004, and for an evaluation in 
excess of 50 percent since that time.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


III.  Left Knee Disability

Service medical records reveal that the veteran developed a 
Baker's cyst in his left knee, which was surgically removed.  
Service connection for a left knee condition, status post 
Baker's cyst excision was granted in April 1995.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Diagnostic Codes 5257, 5262, and 5263) and those 
evaluating range of motion (Diagnostic Codes 5003, 5010, 
5256, 5260, and 5261).  VAOPGCPREC 23-97 (1997) (holding that 
a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each 
set of symptomatology under different diagnostic codes); see 
also VAOPGCPREC 9-98 (1998) (holding that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and the knee also exhibits limitation of motion, 
consideration should be given to assigning a separate rating 
based on painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

The Rating Schedule provides for ratings of 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
45, 30, or 15 degrees, respectively, and for ratings of 10, 
20, 30, 40, or 50 percent for limitation of extension of the 
leg to 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

At VA examination in November 1994 the veteran complained of 
recurrent pain in the left knee.  There was a scar at the 
lateral aspect and no tenderness, swelling, deformity, 
crepitation, or joint laxity.  Flexion was to 135 degrees and 
extension was to 0 degrees.  X-ray revealed an essentially 
normal left knee.  

At the June 2004 VA examination the veteran reported that his 
left knee was not causing any problem in the course of his 
daily work with the exception of the sensation of crepitus.  
The veteran also reported periods of left hamstring spasms.  
Examination of the knee revealed that the veteran could bring 
his heels almost to the gluteal muscles.  The collateral 
ligaments and cruciate ligaments were stable.  There was knee 
fluid and no patellar tenderness.  The veteran was able to 
squat down and up without difficulty.  The left knee scar was 
very well healed and nontender.  X-ray of the left knee was 
again normal.  

At VA examination in May 2005 the veteran denied that his 
left knee locked or gave out.  There was no swelling, 
weakness, or stiffness.  The veteran did report an occasional 
pop in the knee, and denied use of a knee brace or assistive 
device.  He also denied knee treatment since the military.  
The veteran reported no limitation in daily activities and no 
limitations at work due to the knee.  Examination revealed no 
joint swelling, effusion, or erythema.  There was no 
crepitation with flexion and extension, and there was "full 
range of motion" with flexion to 138 degrees and extension 
to 0 degrees, with no pain on motion.  There was no 
tenderness on palpation, and anterior drawer sign, Lachman's 
test, and patellofemoral grind test were negative.  There was 
no varus or valgus deformity and no pain with patellar 
compression.  Muscle strength was 5/5 and gait and posture 
were normal.  X-ray of the left knee was normal.  The 
diagnosis was no apparent residuals of a left knee Baker's 
cyst excision.  

Analysis

The veteran's left knee disability is currently evaluated as 
noncompensable under Diagnostic Code 5257.  This diagnostic 
code rates other impairment of the knee and provides 
evaluations of 10, 20, and 30 percent for recurrent 
subluxation or lateral instability which is slight, moderate, 
and severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The medical evidence has not demonstrated any 
subluxation or instability in the left knee, thus, a 
compensable initial evaluation under this diagnostic code is 
not warranted.  

In terms of functional impairment, because the veteran's left 
knee disability is rated under Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for application 
because that code is not based on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Similarly, the medical evidence has not demonstrated 
compensable limitation of flexion or extension, thus, a 
compensable initial evaluation Diagnostic Code 5260 or 5261 
is not warranted.  In addition, the medical evidence has not 
demonstrated functional impairment so as to warrant a 
compensable evaluation on the basis of the DeLuca factors.  
In this regard, range of motion of the left knee was only 5 
degrees less than normal at the November 1994 VA examination, 
at his June 2004 VA examination the veteran specifically 
reported that the left knee caused no problems in the course 
of his daily work.

In May 2005 the veteran again denied limitation in daily 
activities or work due to the knee.  The veteran had only two 
degrees less than full flexion (by VA standards and full 
flexion by the examiner's standards).  The examiner found no 
pain and full strength and endurance (as evidenced by muscle 
strength of 5/5 and the report of no residuals of the Baker's 
cyst).  Thus, entitlement to a compensable evaluation on the 
basis of functional impairment is not warranted.  38 C.F.R. 
§§ 4.40, 4.45.  

In the case of arthritis, VA policy is to recognize any 
painful motion as warranting at least the minimum compensable 
rating.  38 C.F.R. § 4.59.  Examiners have not found the 
veteran to have arthritis of the left knee, rather, each VA 
examination revealed a normal left knee X-ray.  

The finding of no residuals from the Baker's cyst, belies a 
finding that there is ankylosis, dislocated semilunar 
cartilage, removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  Accordingly, a 
compensable initial evaluation under the diagnostic codes 
applicable to these conditions is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his left knee scar.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, as the scar has been 
described as very well-healed and nontender, and has not been 
found to exceed 144 square inches, or deep or causing limited 
motion and exceeding 6 square inches, a separate compensable 
evaluation is not warranted.  38 C.F.R. § 4.118 (2002 & 
2005).  

The Board finds that the noncompensable evaluation 
appropriately reflects the highest level of disability since 
the grant of service connection.  Fenderson.  

At the most recent VA examination the veteran reported no 
problems with his employment resulting from his disability, 
thus, marked interference with employment has not been shown.  
In addition, the veteran specifically denied any treatment 
for his left knee since service.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
initial compensable evaluation for a left knee disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a cervical spine disability prior to June 14, 2004 and in 
excess of 50 percent since that date, is denied.    

Entitlement to an initial compensable evaluation for a left 
knee disability is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


